Citation Nr: 1759028	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for status post right shoulder rotator cuff surgery, to include on an extraschedular basis.

2.  Entitlement to an extraschedular disability evaluation based upon multiple service-connected disability evaluations under 38 C.F.R. § 3.321(b)(1). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1993 to September 1997 and from April 1999 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to a rating higher than 10 percent for status post right shoulder rotator cuff surgery.

During the pendency of this appeal, in May 2011, a Decision Review Officer (DRO) decision granted an increased rating of 20 percent for status post right shoulder rotator cuff surgery (right shoulder disability) effective April 29, 2010, the date of receipt of the claim.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is of record.

In July 2015, the Board remanded this matter for additional development, to include VA examinations. 

In his June 2017 written argument, the Veteran's representative raised the issues of entitlement to an increased disability evaluation for the right shoulder repair on an extraschedular basis and the issue of an extraschedular evaluation for multiple service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1).  As such, the Board has incorporated these issues on the title page of this decision.

In July 2017, the Board remanded this matter for further development.  As noted below, the requested development has not been complied necessitating an additional remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2017 remand, the Board noted that after carefully considering this matter, and for reasons expressed below, the issue for a higher rating for residuals of status post right shoulder rotator cuff surgery had to be remanded for further development. 

The Board observed that the Veteran was last afforded a VA examination for his right shoulder in January 2016.  It noted that the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) had emphasized that 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided in the January 2016 VA examination in evaluating the range of motion of the Veteran's right shoulder.  The Board observed that when VA undertook to provide a VA examination or obtain a VA opinion, it had to ensure that the examination or opinion was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran had to be afforded a VA examination for his right shoulder that complied with the holding in Correia.

As to the issues for an increased evaluation for a right shoulder disorder on an extraschedular basis and entitlement to an extraschedular evaluation based upon multiple service-connected disabilities under 38 C.F.R. § 3.321(b)(1), the Board noted that the Veteran's representative had raised these issues and provided written argument to support these claims on behalf of the Veteran in his June 2017 argument.  The Board indicated that based upon the representative's arguments the matters had to be referred to the Director of Compensation and Pension Service for consideration of extraschedular evaluations.

The Board then directed that the Veteran be afforded an examination of the right shoulder and that an opinion to be obtained from the Director of Compensation and Pension Services as to extraschedular evaluations.  

Subsequent notations in the record reveal that in an August 2017 Report of General Information Report, it was noted that the Veteran had called regarding a possible C&P exam needed for his remanded appeal.  It was indicated that no C&P exam seemed to have been requested.  It was noted that the Veteran had been advised that if one was needed, it may not have been scheduled yet.  It was further noted that if needed, please schedule C&P exam (for shoulder issue) as soon as possible and notify the Veteran of the time and place if scheduled. 

It does not appear that the Veteran was afforded the requested examination or that the requested opinions were obtained from the Director of Compensation and Pension Services as to extraschedular evaluations prior to the matter being returned to the Board.  As the directives of the Board remand were not complied with, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of status post right shoulder rotator cuff surgery.  The entire record must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed. 

(a) The examiner should set forth all current complaints and findings pertaining to the right shoulder disability.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  Findings of the opposite (left) shoulder must also be included, unless the examiner states that the left shoulder is damaged (abnormal). 

In conducting right shoulder range of motion studies, the examiner should specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

The examiner must also comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder. 

(b) To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of right shoulder disability during the appeal period, to include VA examinations dated in June 2010, February 2013, and January 2016 and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Thereafter, refer the Veteran's claim for an increased evaluation for a right shoulder disability on an extraschedular basis and the claim for an extraschedular evaluation based upon multiple service-connected disabilities to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the right shoulder claim and also the claim for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) based upon multiple service-connected disabilities. 

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, to include the Court's holding in Correia as it relates to the right shoulder, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Based on the development requested hereinabove, the RO should review the Veteran's claim.  Thereafter, the Veteran's claim of entitlement to an evaluation for a right shoulder disability in excess of that already assigned, to include on an extraschedular basis, and entitlement to an extraschedular evaluation under the provisions of § 3.321(b)(1) for multiple service-connected disabilities should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




